It is clear that under the City Home Rule Law the municipality has the authority to enact laws relating to the correction and review of local assessments. Subdivision 1 of section 11 provides for, “the review of such local assessments subject to further review by the courts”. It is to be noted that two separate reviews are mentioned. Obviously the first refers to a review by the tax officers. The second specifically provides for a review by the courts. We reach the conclusion, that while the city may, as a prerequisite to review by its own tax officers, require a statement of income and expenses in the application, it has no authority to bar a further review by the courts. Accordingly, we think it was proper for Special Term to deny the city’s application to dismiss the petition. Order unanimously affirmed, with $20 costs and disbursements to the respondent. Concur — Peck, P. J., Bastow, Rabin, Cox and Frank, JJ. [1 Misc 2d 575.]